                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                                       NO. 7:19-cr-00103-D



  UNITED STATES OF AMERICA
                                                                ORDER TO SEAL
      V.




  JAMES ALLEN HAMMONDS, III



       On motion of the Defendant, James Allen Hammonds, III, and for good cause shown, it is

hereby ORDERED that [DE 70] be sealed until otherwise ordered by the Court, except that copies

may be provided to the United States Attorney's Office and Counsel for the above-named

Defendant.

       IT IS SO ORDERED.

       This _Li__ day of July, 2021.




                                       United States District Judge




           Case 7:19-cr-00103-D Document 72 Filed 07/29/21 Page 1 of 1
